Citation Nr: 1107306	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  06-27 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals Board) on 
appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma 
in which the RO denied the benefits sought on appeal.  The 
Veteran, who had active service from February 1983 to March 1988, 
appealed that decision to the BVA.  Thereafter, the RO referred 
the case to the Board for appellate review.  After reviewing the 
evidence of record, the Board remanded the case for further 
development in July 2008 and August 2009.  

The Board observes that the Veteran requested to testify at a 
personal hearing in Washington, D.C. in August 2006.  See VA Form 
9.  Although a personal hearing was scheduled in May 2008, the 
Veteran failed to appear.  See March 2008 notice of hearing; 
notation to file that Veteran failed to appear.  As such, the 
Board views the Veteran's request for a BVA hearing as withdrawn.

The United States Court of Appeals for Veterans Claims recently 
found that a claim for benefits for one psychiatric disability 
also encompassed benefits based on other psychiatric diagnoses 
and should be considered by the Board to be within the scope of 
the filed claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
The Board notes that the Veteran has also filed a claim for 
service connection for depression that was also denied in the 
March 2006 rating decision.  However, despite being notified of 
that decision and his appellate rights, the Veteran has not 
appealed the denial of that issue.  Therefore, the issue of 
entitlement to service connection for depression/dysthymia is not 
encompassed in the current issue relating to PTSD and is not for 
appellate consideration.


FINDINGS OF FACT

1.  The Veteran's record does not contain a competent diagnosis 
of hearing loss as defined by 38 C.F.R. § 3.385.

2.  The Veteran's record does not contain a diagnosis of PTSD.

CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by service and 
may not be presumed to have been incurred or aggravated therein.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (noting that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, on the claims.  The Veteran must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted 
under the VCAA require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his possession that pertains 
to the claim.  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective as of May 30, 2008, and several portions of 
the revisions are pertinent to the claim at issue.  See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

In this case, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).  A letter dated in March 2006 
informed the Veteran of the information necessary to substantiate 
his claims for service connection.  He was also informed of the 
evidence VA would seek on his behalf and the evidence he was 
expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  An additional 
letter, dated February 2008, included information with regard to 
the assignment of a disability rating and effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Further, the Veteran's service treatment records and pertinent 
post-service medical records have been obtained, to the extent 
available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  
In September 2008, VA attempted to obtain the Veteran's 
psychiatric records from the Oklahoma Department of Corrections.  
Later that month, VA was notified that the Veteran's records 
could not be released without a court order.  The August 2009 
Board remand directed the RO to request an updated authorization, 
from the Veteran, for a release of his psychiatric medical 
records from the Oklahoma Department of Corrections, which the 
Veteran claimed would substantiate his claim for entitlement to 
service connection for an acquired psychiatric disorder.  The 
Board further requested that the RO contact the Oklahoma 
Department of Corrections in order to determine if a release of 
the Veteran's psychiatric records would be possible without 
obtaining a court order.

In response, the RO requested the Veteran's psychiatric records, 
once again, in March 2010.  In that instance, a phone call was 
placed to the supervisor of medical records at the Davis 
Correctional Facility.  VA was informed that mental health 
records could not be released to the Veteran.  As such, there is 
no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not part 
of the claims file.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In this case, the Veteran was 
scheduled for a VA audiological examination in December 2009.  
However, the Veteran is currently incarcerated by the Oklahoma 
Department of Corrections, and he was therefore unable to attend 
his scheduled examination.  In the alternate, however, his claims 
file was sent to a VA audiologist, and an etiological opinion was 
provided in November 2010.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The VA opinion obtained 
in this case is adequate, as it is predicated on a reading of 
pertinent medical records and is responsive to the medical 
questions raised in this case.  The opinion is thorough and 
supported by the record.  The opinion noted above is therefore 
adequate upon which to base a decision.  

In this case, the Board finds that a VA examination is not 
necessary to determine whether an acquired psychiatric disorder, 
claimed as PTSD, is related to his period of honorable service, 
as the standards of the Court's recent decision in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), have not been met.  Under 
McLendon, VA must provide a medical examination in a service 
connection claim when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  Id 
at 81.

However, as explained below, the Veteran has presented no 
competent medical evidence of diagnosis of an acquired 
psychiatric disorder, to include PTSD (and excluding 
depression/dysthymia).  In light of these findings, the first 
prong of McLendon has not been met.  Therefore, a medical nexus 
opinion, under the circumstances presented in this case, is not 
warranted, as there is no available competent evidence of a 
current disability associated with the record on appeal.  
Accordingly, the Board finds that no further action is necessary 
to meet the requirements of the VCAA or the Court.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).


II.  Service connection

In this case, the Veteran has claimed that he has bilateral 
hearing loss and PTSD, and that each diagnosis is attributable 
his period of active service.  As to his PTSD claim, the Veteran 
claims that he was notified by the Red Cross, during his period 
of active duty, that his father had been attacked (stabbed 
several times).  He claims that, after this incident, he began 
experiencing PTSD symptomatology, to include bad dreams, sleep 
disturbance, and a decrease in occupational efficiency.  The 
Veteran also stated that his brother was the victim of a violent 
crime in 1992, and that his mother and sister were killed in a 
motor vehicle accident in 1999.  See Stressor statement, March 
15, 2006.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2010).  

Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  See 38 C.F.R. § 3.303(d) (2010).  In addition, 
certain chronic diseases, such as sensorineural hearing loss, may 
be presumed to have been incurred or aggravated during service if 
they become disabling to a compensable degree within one year of 
separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The Court held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
See Hickson.

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical conclusion 
only on the basis of independent medical evidence in the record.  
See Hensley v. Brown, 5 Vet. App. 155 (1993).  Neither the Board 
nor the Veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Conversely, health professionals are 
experts and are presumed to know the requirements applicable to 
their practice and to have taken them into account in providing a 
diagnosis.

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385 (2010).

The Court has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels indicate 
some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).  The Court, in Hensley, 5 Vet. App. 155 (1993), 
indicated that 38 C.F.R. § 3.385 does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation from 
service if there is sufficient evidence to demonstrate a 
relationship between the Veteran's service and his current 
disability.  The Board notes that the Court's directives in 
Hensley are consistent with 38 C.F.R. § 3.303(d) which provides 
that service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
See 38 C.F.R.§ 3.303(d) (2010).

Service connection for PTSD specifically requires: (1) a current 
medical diagnosis of PTSD, (2) credible supporting evidence that 
the claimed in-service stressor actually occurred, and (3) 
medical evidence establishing a nexus between the claimed in-
service stressor and the current symptomatology of PTSD.  See 38 
C.F.R. § 3.304(f) (2010); see also Cohen v. Brown, 10 Vet. App. 
128, 138 (1997), and Pentecost v. Principi, 16 Vet. App. 124, 129 
(2002).  Prior to July 13, 2010, a claimed non-combat stressor 
must have been verified - the appellant's uncorroborated 
assertions were not sufficient to verify a non-combat stressor.  
See Cohen; see also Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

Effective July 13, 2010, 38 C.F.R. §3.304(f) was amended to add a 
new paragraph, §3.304(f)(3), regarding  stressors claimed by a 
veteran related to the Veteran's fear of hostile military or 
terrorist activity.  However, since the Veteran's stressor 
statement is of a non-combat, non-military nature, this new 
provision is not for application here.  See 38 C.F.R. 
§3.304(f)(3) (2010).

Turning to the question of in-service disease or injury, the 
Board notes that the Veteran's service treatment records are 
negative for any complaints, treatment, or diagnosis of an 
acquired psychiatric disorder, to include PTSD.  The Veteran's 
service treatment records do reflect complaints of hearing 
problems in December 1983, at which time the Veteran was 
diagnosed with otitis externa.  The Veteran reported that he was 
unable to hear out of both ears, but mostly his right ear for two 
days.  At that time, he denied a history of trauma or sickness.  
On separation from active service in January 1988, the examiner 
noted that the Veteran's hearing was "Normal," as was his 
psychiatric condition.  The Veteran checked "No" to "Hearing 
loss" on his report of medical history at that time, and he also 
checked "No" to "Depression or excessive worry" and "Nervous 
trouble of any sort."  See VA Standard Forms 88 and 89, January 
22, 1988. 

As noted in the August 2009 Board remand, even though the 
Veteran's service separation medical examination report reveals 
that the Veteran separated from service with what would be 
considered "normal" hearing by audiological testing standards, 
a comparison of the Veteran's hearing tests upon entrance and 
separation from service seem to indicate that the Veteran's 
hearing shifted during service, the significance of which was 
unclear.  Specifically, the Board observes that the 


Veteran was seen in January 1983 for a hearing test, at which 
time his puretone decibel losses appear to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
0
LEFT
5
0
0
0
0

See January 1983 report of medical examination; see also February 
1983 reference audiogram.  According to an April 1987 reference 
audiogram, the Veteran's puretone decibel losses were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
5
LEFT
10
10
0
0
0

Upon discharge from service in January 1988, the Veteran 
underwent another audiogram that reported the following puretone 
decibel losses:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
0
0
LEFT
10
15
5
0
5

A private report from January 2006 noted "mild hearing loss," 
bilaterally, but did not include an audiogram.  Further, a post-
service audio screening, conducted in February 2006 revealed 
puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
80
80
65
75
LEFT
65
60
65
65
70

Private reports from January 2007 and July 2007 noted "moderate 
hearing loss," bilaterally, but did not include an audiogram.  

Although the Veteran denied experiencing hearing loss at the time 
he separated from service, the Board concluded in August 2009 
that the above-referenced evidence raised doubt as to the 
possibility that the Veteran's current hearing loss may be 
related to his period of service.  See Private reports, January 
2006, February 2006, January 2007, July 2007.  As a result, the 
Board remanded the Veteran's claim and requested an opinion by a 
VA audiologist.

Pursuant to the Board's August 2009 remand, an additional VA 
audiological opinion was obtained in November 2010.  Because the 
Veteran remained incarcerated, a VA examination could not be 
provided.  Instead, an addendum opinion, to the December 14, 2009 
VA examination (which the Veteran was also unable to attend due 
to his incarceration), was provided.  The examiner noted a review 
of the Veteran's claims file, and he observed that the audiogram 
noted above, from February 2006, was a hearing screening.  It was 
determined that such a screening was not diagnostic in nature, 
and that the credentials of the examiner were not listed, nor 
were the reliability of the provided responses.  As such, he 
noted that these audiograms are not valid, and should not be used 
for rating purposes.  It was further noted that, according to the 
Veteran's service treatment records, he had normal hearing 
sensitivity at the time of military discharge.  Based on the 
Institute of Medicine Report on noise exposure in the military, 
noise-induced hearing loss occurs immediately and does not have a 
delayed onset weeks, months, or years after the exposure 
event(s).  Therefore, any hearing loss that may currently be 
present is not related to acoustic trauma in the military.  See 
VA Opinion, November 22, 2010.

As such, VA medical evidence dated after the Veteran was 
discharged from service fails to satisfy the first element of a 
service connection claim under the criteria of 38 C.F.R. § 
3.304(f), because it does not demonstrate that the Veteran has 
been competently-diagnosed with hearing loss pursuant to VA 
regulations found at 38 C.F.R. § 3.385. 

With regard to the Veteran's PTSD claim, the evidence of record 
also fails to indicate that the Veteran has been diagnosed with 
PTSD.  A letter from the Oklahoma Department of Corrections, 
dated August 19, 1993, noted that the results of psychiatric 
testing indicated that his personality profile reflected an 
individual who tended to demonstrate positive characteristics 
rather than defensiveness, that was reasonably well-adjusted and 
manifested few signs of emotional disturbances.  It was further 
reported that the Veteran related well with staff, avoided 
disturbances with other inmates, and achieved high performance on 
work evaluations.  Per a progress note from the Oklahoma 
Department of Corrections, the Veteran experienced nightmares 
related to the deaths of his family members.  He reported 
additional symptoms, such as cold sweats and heart racing.  The 
examiner noted a sad effect, and ultimately diagnosed the Veteran 
with dysthymia.  That same month, he was assessed as having 
unresolved grief.  However, a diagnosis of PTSD was not provided 
at that time.  See Notes, May 16, 2006, May25, 2006.

As such, VA medical evidence dated after the Veteran was 
discharged from service also fails to satisfy the first element 
of a PTSD claim under the criteria of 38 C.F.R. § 3.304(f), 
because it does not demonstrate that the Veteran has been 
diagnosed as having PTSD. Further, there is no other psychiatric 
diagnosis within the Veteran's record, save for dysthymia, and 
there is no nexus opinion within the record linking any 
currently-diagnosed psychiatric disorder to the Veteran's period 
of active service.

As to the Veteran's assertions that he suffers from hearing loss 
and PTSD, each causally-related to his period of active service, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that lay evidence is one type of evidence 
that must be considered, and competent lay evidence can be 
sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example difficulty 
hearing, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency (a legal concept determining whether testimony may be 
heard and considered) and credibility (a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted)).  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, lay 
evidence will be competent and credible evidence of etiology.  
Whether lay evidence is competent in a particular case is a 
question of fact to be decided by the Board in the first 
instance.  The Court set forth a two-step analysis to evaluate 
the competency of lay evidence.  First, Board must first 
determine whether the disability is the type of injury for which 
lay evidence is competent evidence.  If so, the Board must weigh 
that evidence against the other evidence of record.  See Robinson 
v. Shinseki, No. 2008-7096, slip op. at 6 (Fed. Cir. March 3, 
2009); 2009 WL 524737 (C.A. Fed.) (non-precedential) (confirming 
that, "in some cases, lay evidence will be competent and 
credible evidence of etiology").  See Bethea v. Derwinski, 2 
Vet. App. 252, 254 (1992) (a non-precedential decision may be 
cited for any persuasiveness or reasoning it contains).

In this case, the Veteran can attest to factual matters of which 
he had first-hand knowledge, such as a decrease in hearing and 
psychiatric symptoms such as nightmares.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  Furthermore, the 
Veteran can attest to decreased hearing over time.  However, as a 
lay person, he has not been shown to be capable of making medical 
conclusions with regard to the etiology of hearing loss or a 
psychiatric disorder.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Therefore, the Veteran has not been shown to be 
competent to establish an etiological nexus between any claimed 
disorder and his period of active duty.

Further, in order to establish service connection for hearing 
loss, the Veteran must have a current hearing loss disability as 
defined by VA.  See Hensley. The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1110; see Degmetic v. Brown, 104 F. 
3d 1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  Evidence must show that the Veteran has 
the disability for which benefits are being claimed.  Thus, while 
audiology screenings in the record appear to signify the presence 
of hearing loss, a VA audiologist has determined that these are 
not valid audiograms.  

Therefore, the evidence of record fails to constitute a current 
hearing loss disability as defined by VA. 38 C.F.R. § 3.385.  See 
also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (prohibiting 
the award of service connection for hearing loss where 
audiometric test scores are within the established limit).  
Because the record lacks a competent evidence demonstrating a 
current hearing loss disability, pursuant to 38 C.F.R. § 3.385, 
as well as a diagnosis of a current psychiatric disorder, to 
include PTSD (but excluding depression/dysthymia), service 
connection cannot be granted for either issue currently on 
appeal.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2009).  The preponderance is against the 
Veteran's claims for entitlement to service connection for 
hearing loss and PTSD, and therefore his claims for service 
connection must be denied.


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


